DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments presented 3/29/21 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1 and 11, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.
                  None of the references, either singularly or in combination, teach or fairly suggest a  three-dimensional grip detection sensor comprising a plurality of sensors including the first and second sensors, with all of the plurality of sensors being disposed asymmetrically with respect to each other, and wherein each of the first sensor and the second sensor includes: a piezoelectric film deformed by the pressing operation from the user; a first electrode disposed on a first main surface of the piezoelectric film; a second electrode disposed on the first main surface of the piezoelectric film and in parallel with the first electrode; and a reference electrode disposed on a second main surface of the piezoelectric film that is opposite the first main surface.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622